             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 1 of 26




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         PANDA PAWS RESCUE, et al.,                    CASE NO. C20-5700JLR

11                              Plaintiffs,              ORDER GRANTING IN PART
                  v.                                     AND DENYING IN PART
12                                                       DEFENDANT’S AMENDED
                                                         MOTION TO DISMISS
           GARY WALTERS,
13
                                Defendant.
14

15                                  I.        INTRODUCTION

16         Before the court is Defendant Gary Walters’s amended motion to dismiss

17   Plaintiffs Panda Paws Rescue (“Panda Paws”) and Amanda Giese’s first amended

18   complaint. (Mot. (Dkt. # 14); see also Reply (Dkt. # 25).) Plaintiffs oppose Mr.

19   Walters’s motion. (Resp. (Dkt. # 20).) Having considered the motion, the parties’

20   submissions regarding the motion, the relevant portions of the record, and the applicable

21   //

22   //


     ORDER - 1
                 Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 2 of 26




 1   law, 1 the court GRANTS in part and DENIES in part Mr. Walters’s amended motion to

 2   dismiss.

 3                                       II.    BACKGROUND

 4   A.      Factual Background 2

 5           Panda Paws, founded in 2009, is a Washington non-profit corporation and a

 6   “charitable and educational organization that rescues animals with treatable special

 7   needs.” (Am. Compl. (Dkt. # 9) ¶¶ 1, 12.) It provides veterinary care to rescued animals,

 8   finds them adoptive homes, and works to prevent animal cruelty. (Id. ¶ 1.) Ms. Giese

 9   founded Panda Paws, serves as its president, and runs the organization with her children.

10   (Id.)

11           In 2011, Panda Paws filed its Articles of Incorporation, which named Ms. Giese

12   and Mr. Walters as directors, and named Mr. Walters as “chairman.” (Id. ¶ 12; see

13   Walters Decl. (Dkt. # 15) ¶ 12, Ex. E. 3) Later that year, Panda Paws filed Articles of

14   Amendment which named Ms. Giese as president and treasurer and Mr. Walters as vice

15   president and secretary. (Am. Compl. ¶ 12.)

16           Mr. Walters also worked as a videographer and photographer for Panda Paws. (Id.

17   ¶ 13.) He and Ms. Giese frequently collaborated to create content for Panda Paws’s

18
             1
19             Panda Paws has requested oral argument. (See Resp. at 1.) The court finds oral
     argument would not be helpful to the disposition of this motion, and therefore declines to hold
20   oral argument. See Local Rules W.D. Wash. LCR 7(b)(4).
             2
               For the purposes of a motion to dismiss the court accepts all well-pleaded allegations in
     the complaint as true and draws all reasonable inferences in favor of the plaintiff. See Wyler
21
     Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998).
             3
               The court grants Mr. Walter’s request that it consider documents that are referred to, but
22   not attached to, the amended complaint. (See infra at Section III.A.)


     ORDER - 2
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 3 of 26




 1   YouTube channel and social media sites. (Id.) According to Plaintiffs, Mr. Walters

 2   filmed Ms. Giese when she handled the animals, while Ms. Giese chose music for the

 3   videos; wrote text; gave input on lighting, angles, and speed; had substantial input on the

 4   subject matter of the videos; and had the ultimate authority to choose the videos that

 5   appeared on Panda Paws’s social media sites. (Id.)

 6          Ms. Giese and Mr. Walters also collaborated to create a logo for Panda Paws (the

 7   “Logo”). (Id. ¶ 15.) The logo is a panda, based on Ms. Giese’s nickname, “Amanda

 8   Panda.” (Id.) Mr. Walters encouraged Panda Paws to use the Logo on its application to

 9   become a 501(c)(3) non-profit corporation and was aware that Panda Paws used the Logo

10   on its website, social media sites, and marketing materials. (Id. ¶ 16.)

11          Panda Paws “gained national notoriety in 2012” when Ms. Giese rescued a pit bull

12   named London who needed both of his front legs amputated due to abuse and who

13   learned to walk with a customized dog wheelchair. (Id. ¶ 19.) Then, in 2014, a video of

14   another of Panda Paws’s rescue dogs “went viral,” attracting more than 7 million views

15   on YouTube (the “Viral Video”). (Id. ¶ 20; see Walters Decl. ¶ 1, Ex. A.) This video

16   featured a boxer puppy named Duncan Lou Who (“Duncan”) who was born with his back

17   legs fused together. (Id.) Duncan underwent a double amputation and learned to walk

18   and run on his front legs, without any assistance. (Am. Compl. ¶ 20.) The Viral Video

19   showed Duncan running on the beach and playing with Ms. Giese, Mr. Walters, and Ms.

20   Giese’s children. (Id. ¶¶ 20, 30.) In 2018, Ms. Giese began starring in an Animal Planet

21   television show called “Amanda to the Rescue.” (Id. ¶ 21.) The show airs

22   internationally, and features Ms. Giese as she cares for animals with medical issues. (Id.)


     ORDER - 3
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 4 of 26




 1          On June 3, 2018, the Panda Paws board of directors voted to remove Mr. Walters

 2   from his voting position with the organization. (Id. ¶ 23.) Mr. Walters “ceased all

 3   services for Panda Paws” on October 12, 2018, and the board asked him to turn over

 4   administrative control of the Panda Paws website domains. (Id.) Although Mr. Walters

 5   agreed to do so, he did not make any effort to complete the transfers. (Id.)

 6          In early 2019, Panda Paws asked Mr. Walters about the status of the domain

 7   transfers. (Id. ¶ 24.) Mr. Walters stated that he would not transfer the domains unless

 8   Panda Paws allowed him to adopt Duncan. (Id.) Although Duncan had appeared “many

 9   times” on “Amanda to the Rescue,” and had a strong association with Panda Paws, Panda

10   Paws agreed to allow Mr. Walters to adopt Duncan. (Id.) Mr. Walters, however, did not

11   turn over control of the Panda Paws website domains. (Id. ¶ 25.) Instead, Mr. Walters

12   redirected the Panda Paws website address to www.duncanlouwho.com, his personal

13   website where he sells merchandise, such as hats and shirts, depicting Duncan. (Id.

14   ¶¶ 25, 29.)

15          In August 2019, Panda Paws, Ms. Giese, and Mr. Walters entered into a settlement

16   agreement regarding the transfer and ownership of the Panda Paws website domain (the

17   “Settlement Agreement”). (Id. ¶ 26, Ex. A.) The Settlement Agreement also included

18   the following language regarding the parties’ use of photographs or likenesses of Duncan,

19   Ms. Giese, and Ms. Giese’s children:

20          3.    Use of Photography and Likeness. [Panda Paws] agrees not to use
            any photographs of Duncan taken after February 25, 2019, the date he was
21          adopted by Walters. [Panda Paws] further agrees not to use any
            photographs of Duncan that (a) were taken by Walters; and (b) do not bear
22          a Panda Paws Rescue watermark. Walters agrees not to make any use,


     ORDER - 4
              Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 5 of 26




 1          reproduce, or publish the likeness, through photography or otherwise, of
            [Panda Paws] founder Amanda Giese or any of her children.
 2
     (Id. Ex. A at 2.)
 3
            Panda Paws reduced its use of YouTube when “Amanda to the Rescue” went into
 4
     production in 2018. (Am. Compl. ¶ 27.) During the COVID-19 pandemic in mid-2020,
 5
     however, Panda Paws decided to return to YouTube. (Id.) When Ms. Giese visited the
 6
     YouTube channel to post content, she found that Mr. Walters had rebranded the Panda
 7
     Paws channel as “Duncan Lou Who,” removed all mention of Panda Paws, and included
 8
     a link to his www.duncanlouwho.com website. (Id. ¶¶ 27-28; see also Walters Decl. ¶ 2,
 9
     Ex. B.) Although Ms. Giese was still listed as the “primary owner” of the channel, Mr.
10
     Walters was listed as the channel’s “manager” and the recipient of funds generated by the
11
     channel. (Am. Compl. ¶ 28.) Five videos that included images of Ms. Giese and her
12
     children still appeared on the channel. (Id. ¶ 30.) Mr. Walters had also posted the Viral
13
     Video, which included images of Ms. Giese and her children, on the
14
     www.duncanlouwho.com website. (Id.) Although the website stated that all profits from
15
     the website and the sale of Duncan merchandise went to Panda Paws, Panda Paws alleges
16
     that it never received any such funds. (Id. ¶ 29.)
17
            On May 18, 2020, Panda Paws sent Mr. Walters a written demand to stop
18
     interfering with its YouTube channel and to remove the Viral Video from his website.
19
     (Id. ¶ 31.) Mr. Walters responded that he was the sole author and owner of the Panda
20
     Paws YouTube channel and “all content embodied therein.” (Id. ¶ 32.) He asserted that
21
     although he may have granted Panda Paws “an implied, nonexclusive license” to use the
22


     ORDER - 5
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 6 of 26




 1   YouTube channel and content, he “revoked” that license by changing the name of the

 2   channel and removing references to Panda Paws. (Id.) Mr. Walters then sent Panda

 3   Paws a cease and desist letter demanding that it stop using the Logo. (Id. ¶ 34.) He

 4   asserted that to the extent he had granted an “implied, non-exclusive license” to use the

 5   Logo, that license was “unequivocally revocable and revoked as a result of the parties’

 6   severance,” including the execution of the Settlement Agreement. (Id.) He further added

 7   that by his letter he “terminated and revoked” any license to use the Logo. (Id.)

 8   According to Plaintiffs, Mr. Walters had never before claimed to own the Logo, and

 9   Panda Paws had used it for nearly a decade on its website, social media sites, and

10   promotional materials. (Id. ¶ 35.)

11   B.     Procedural Background

12          On July 17, 2020, Plaintiffs filed their original complaint in this court. (Compl.

13   (Dkt. # 1).) They filed an amended complaint on September 3, 2020. (Am. Compl.)

14   Panda Paws seeks a declaratory judgment that (a) it has the exclusive right to use the

15   Panda Paws YouTube channel and all videos that Mr. Walters assisted in creating for use

16   on Panda Paws’s social media sites; (b) it has the right to use the Logo; (c) alternatively,

17   that Mr. Walters granted Panda Paws a non-exclusive implied license to use the YouTube

18   channel, its content, and the Logo, and that Mr. Walters’s purported revocation of the

19   implied license is invalid; and (d) that Mr. Walters is prohibited from using the likenesses

20   of Ms. Giese and her children for any purpose. (Id. ¶¶ 43-57.) Panda Paws also alleges

21   claims for breach of the Settlement Agreement (id. ¶¶ 58-66) and for false association

22   and false advertising under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) (id. ¶¶


     ORDER - 6
               Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 7 of 26




 1   67-80). Ms. Giese alleges a claim for violation of the Washington Personality Rights

 2   Act, RCW 63.60.010-080. (Id. ¶¶ 81-92).

 3            On October 13, 2020, Mr. Walters filed a motion to dismiss Panda Paws’s claims.

 4   (1st MTD (Dkt. # 10).) Mr. Walters amended his motion to dismiss on October 14, 2020.

 5   (Mot.)

 6                                        III.   ANALYSIS

 7            Mr. Walters moves the court for partial dismissal of Panda Paws’s declaratory

 8   judgment claim and for dismissal with prejudice of Panda Paws’s claims for breach of

 9   contract, false advertising, and false association. (See generally Mot.) He also seeks

10   dismissal of Ms. Giese’s claim for violation of the Personality Rights Act. (Id.) He also

11   asks the court to take judicial notice of or to consider certain documents that Panda Paws

12   referenced or discussed in its amended complaint but did not attach to that complaint.

13   (See Mot. at 3-5.) The court first addresses Mr. Walters’s request for judicial notice or

14   consideration of the documents before turning to his motion to dismiss.

15   A.       Request for Judicial Notice or Consideration of Documents

16            Mr. Walters asks the court take judicial notice of or consider the following

17   documents: (1) the Viral Video (see Walters Decl. Ex. A); (2) a screen capture of the

18   Duncan Lou Who YouTube channel (id. Ex. B); (3) a series of screen captures of the

19   website www.duncanlouwho.com (id. ¶¶ 4-8, Ex. C); (4) a series of screen captures of

20   the website www.de3volution.com (id. ¶¶ 9-11, Ex. D); and (5) Panda Paws’s Articles of

21   Incorporation (id. ¶ Ex. E). (See Mot. at 3-5.) Plaintiffs agree that their amended

22


     ORDER - 7
              Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 8 of 26




 1   complaint refers to and thereby incorporates these documents and do not oppose Mr.

 2   Walters’s request. (Resp. at 7 n.2.)

 3          Although the scope of review on a motion to dismiss for failure to state a claim is

 4   generally limited to the complaint, a court may consider evidence on which the complaint

 5   “necessarily relies” if: (1) the complaint refers to the document; (2) the document is

 6   central to the plaintiff’s claim; and (3) no party questions the authenticity of the

 7   document. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (quoting

 8   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006)). Because these factors are not in

 9   dispute, the court grants Mr. Walters’s request, and will consider the five documents

10   attached to his declaration in evaluating his motion to dismiss. The court’s consideration

11   of the documents, however, is limited by the principle that it may not draw inferences or

12   take notice of facts that might reasonably be disputed on the basis of those documents.

13   United States v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011).

14   B.     Motion to Dismiss

15          1.     Standard for Motions to Dismiss

16          Federal Rule of Civil Procedure 12(b)(6) provides for dismissal for “failure to

17   state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

18   considering a motion to dismiss under Rule 12(b)(6), the court construes the complaint in

19   the light most favorable to the nonmoving party. Livid Holdings Ltd. v. Salomon Smith

20   Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005). The court must accept all well-pleaded

21   facts as true and draw all reasonable inferences in favor of the plaintiff. Wyler Summit

22   P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). The court,


     ORDER - 8
                 Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 9 of 26




 1   however, is not required “to accept as true allegations that are merely conclusory,

 2   unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

 3   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “To survive a motion to dismiss, a

 4   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 5   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 6   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Telesaurus VPC, LLC v.

 7   Power, 623 F.3d 998, 1003 (9th Cir. 2010). “A claim has facial plausibility when the

 8   plaintiff pleads factual content that allows the court to draw the reasonable inference that

 9   the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677-78. Dismissal

10   under Rule 12(b)(6) can be based on the lack of a cognizable legal theory or the absence

11   of sufficient facts alleged under a cognizable legal theory. Balistreri v. Pacifica Police

12   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

13          2.       Declaratory Judgment (First Claim for Relief)

14          Two of Panda Paws’s four requests for declaratory relief are at issue in this

15   motion. First, Panda Paws seeks a declaratory judgment that it has “the right to use the

16   Logo because (1) it is the joint author, with Walters, of the logo; (2) Walters is estopped

17   from asserting exclusive ownership; or (3) Walters abandoned any copyright in the

18   Logo[.]” (Am. Compl. ¶ 57(b).) Second, Panda Paws seeks a declaratory judgment that,

19   “[i]n the alternative [to the above,] Walters received consideration in return for granting

20   Panda Paws a non-exclusive implied license to use the YouTube channel, its content, and

21   the Logo, and Walters’[s] purported revocation of the implied license is invalid[.]” (Id.

22   ¶ 57(c).)


     ORDER - 9
                Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 10 of 26




 1          Mr. Walters asserts that the court must dismiss three of Panda Paws’s alleged

 2   grounds for its entitlement to a declaratory judgment. Specifically, Mr. Walters asserts

 3   that Panda Paws has not alleged facts sufficient to support its claims that Mr. Walters (1)

 4   granted Panda Paws an irrevocable implied license in either the videos or the Logo; (2) is

 5   estopped from asserting ownership in the Logo; and (3) abandoned any copyright interest

 6   in the Logo. 4 (Mot. at 10-16.) Mr. Walters does not challenge Panda Paws’s declaratory

 7   judgment claims based on its assertion of joint ownership of the copyrights to the videos

 8   and Logo.

 9          a.       Irrevocable Implied License

10          An implied license in a copyrighted work is granted when “‘(1) a person (the

11   licensee) requests the creation of the work, (2) the creator (the licensor) makes that

12   particular work and delivers it to the licensee who requested it, and (3) the licensor

13   intends that the licensee-requestor copy and distribute his work.’” Asset Mktg. Sys. v.

14   Gagnon, 542 F.3d 748, 754-55 (9th Cir. 2008) (quoting I.A.E. v. Shaver, 74 F.3d 768,

15   776 (7th Cir. 1996)). Non-exclusive implied licenses need not be in writing. Id.

16   Although a non-exclusive implied license is typically revocable, the license is irrevocable

17   if the licensee provided consideration for the license. Id. at 757.

18   //

19
            4
20            Although the parties argue in their briefing about whether Panda Paws can claim
     exclusive ownership of the Panda Paws YouTube channel and videos under the works made for
     hire doctrine (see Am. Compl. ¶ 57(a)), Mr. Walters has not moved to dismiss on this ground
21
     because he concedes that it raises factual issues that cannot be decided on a motion to dismiss
     (see Mot. at 12 n.6). Therefore, the court does not address the works made for hire doctrine in
22   this order.


     ORDER - 10
                Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 11 of 26




 1          State contract law governs whether consideration is sufficient to support an

 2   irrevocable implied license. See Foad Consulting Grp., Inc. v. Azzalino, 270 F.3d 821,

 3   828 n.11 (9th Cir. 2001). In Washington, consideration sufficient to support a contract is

 4   “any act, forbearance, creation, modification or destruction of a legal relationship, or

 5   return promise given in exchange.” Labriola v. Pollard, 100 P.3d 791, 793 (Wash.

 6   2004). Courts generally will not inquire into the adequacy of consideration; rather,

 7   consideration can consist of “any bargained for legal detriment, no matter how seemingly

 8   small.” Id.; Storti v. Univ. of Wash., 330 P.3d 159, 164 (Wash. 2014).

 9          Mr. Walters does not dispute, for the purposes of this motion, that he granted a

10   non-exclusive implied license to Panda Paws to use the Logo, YouTube channel, and

11   videos. (See Mot. at 10-11. 5) Rather, he argues that any license that he did grant was

12   revocable because Panda Paws never paid him for its use of that license. (Id.) Panda

13   Paws points out, correctly, that consideration sufficient to support an irrevocable license

14   is not limited to the payment of money. (Resp. at 10-11.) It alleges that Mr. Walters

15   granted it an irrevocable, non-exclusive implied license to use the Logo, the YouTube

16   channel, and the video content because he “received consideration for the license in the

17   form of his role at Panda Paws, his occasional receipt of camera equipment [from Panda

18   Paws], and Panda Paws’[s] use of his company Helix’s IT services.” (Am. Compl. ¶¶ 47

19
            5
20            Mr. Walters argues in his reply brief that Panda Paws did not allege an offer and
     acceptance of an implied license. (See Reply at 4.) Because this argument was first raised in
     reply, however, the court does not consider it. See Docusign, Inc. v. Sertifi, Inc., 468 F. Supp. 2d
21
     1305, 1307 (W.D. Wash. 2006) (noting “[i]t is well established that new arguments and evidence
     presented for the first time in [a] Reply are waived.”). In any event, an intent to offer an
22   irrevocable implied license can be inferred from conduct. See Asset Mktg. Sys., 542 F.3d at 756.


     ORDER - 11
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 12 of 26




 1   (YouTube channel and videos), 51 (Logo).) Mr. Walters asserts, without citation to

 2   authority, that his provision of services to Panda Paws as an officer and through Helix

 3   cannot constitute consideration, nor can Panda Paws’s “occasional” provision of camera

 4   equipment to him. (Reply at 3-4.) But because consideration to support a contract can

 5   consist of “any bargained for legal detriment, no matter how seemingly small,” Storti,

 6   330 P.3d at 164, the court finds that Panda Paws has plausibly alleged that it provided

 7   Mr. Walters consideration sufficient to support the grant of an irrevocable non-exclusive

 8   implied license. The court DENIES Mr. Walters’s motion to dismiss Panda Paws’s claim

 9   for a declaratory judgment that Mr. Walters granted it an irrevocable implied license to

10   use the Logo, the YouTube channel, and the videos.

11          b.     Estoppel

12          Panda Paws seeks a declaratory judgment that even if does not jointly own the

13   Logo with Mr. Walters—an allegation that Mr. Walters does not challenge in his motion

14   to dismiss—it nevertheless has “the right to use the Logo because . . . Walters is estopped

15   from asserting exclusive ownership.” (Am. Compl. ¶ 57(c); see also id. ¶ 50.) Panda

16   Paws alleges that estoppel applies because Mr. Walters “knew Panda Paws was using the

17   Logo; he encouraged its use on Panda Paws’[s] 501(c)(3) application; he permitted Panda

18   Paws to use the Logo for nearly 10 years without ever suggesting he owned it or that

19   Panda Paws did not have a right to use it; and Panda Paws invested substantial resources

20   in promoting the Logo and using the Logo on its materials.” (Am. Compl. ¶ 50.) In its

21   response, Panda Paws argues that Mr. Walters’s actions show that he “intentionally led

22


     ORDER - 12
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 13 of 26




 1   Panda Paws to believe that it had a right to use the Logo and that Panda Paws relied on

 2   Walters’[s] representations and conduct, to its detriment.” (Resp. at 13.)

 3          Mr. Walters asserts that Panda Paws’s allegation that he is estopped from asserting

 4   ownership in the Logo must be dismissed because estoppel cannot be used “to divest

 5   another party of their copyright ownership in a work.” (Reply at 5.) Rather, he argues,

 6   the doctrine of estoppel is properly asserted only as a defense to the copyright owner’s

 7   claim of infringement. (Id.) He argues that as the owner of the copyright in the Logo, he

 8   has the exclusive rights in the Logo and that Panda Paws has made no allegation that

 9   there exists a written document conveying or transferring any of those rights to Panda

10   Paws. (Mot. at 13 (citing 17 U.S.C. §§ 106, 204(a)).)

11          The court agrees with Mr. Walters. Panda Paws’s cited cases (see Resp. at 11) do

12   not support a holding that the doctrine of estoppel can bar a party from asserting

13   ownership in a copyright. Rather, those cases find only that the doctrine of estoppel can

14   bar a copyright owner from asserting a copyright infringement claim. See Interscope

15   Records v. Time Warner, Inc., CV 10-1662, 2010 WL 11505708 (C.D. Cal. June 28,

16   2010) (finding defendant sufficiently asserted a valid estoppel defense to a copyright

17   infringement action); Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 684 (2014)

18   (noting that the doctrine of estoppel may bar copyright infringement claims). The court

19   has found no cases endorsing the use of estoppel to prohibit a copyright holder from

20   asserting his or her ownership in the first instance. Therefore, the court DISMISSES with

21   prejudice Panda Paws’s claim for a declaratory judgment that it is entitled to use the

22   Logo because Mr. Walters is estopped from asserting ownership. See Lopez v. Smith, 203


     ORDER - 13
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 14 of 26




 1   F.3d 1122, 1127 (9th Cir. 2000) (where claims are dismissed under Rule 12(b)(6), the

 2   court “should grant leave to amend . . . unless it determines that the pleading could not

 3   possibly be cured by the allegation of other facts.”).

 4          c.     Abandonment of Copyright

 5          Waiver or abandonment of copyright occurs only if there is an intent by the

 6   copyright proprietor to surrender rights in his work and allow the public to copy it.

 7   A & M Records Inc. v. Napster Inc., 239 F.3d 1004, 1026 (9th Cir. 2001); Hampton v.

 8   Paramount Pictures Corp., 279 F.2d 100, 104 (9th Cir. 1960). The abandonment “must

 9   be manifested by some overt act indicating an intention to abandon that right.” Micro

10   Star v. Formgen, Inc., 154 F.3d 1107, 1114 (9th Cir. 1998). Inaction alone is insufficient

11   to abandon a right. See Hampton, 279 F.2d at 104 (finding no overt act where there was

12   no consent to public use and no permission given to sell the copyrighted works).

13          Mr. Walters argues that Panda Paws’s claim that he abandoned his copyright in the

14   Logo must be dismissed because Panda Paws did not allege any “overt act” that would

15   manifest his intent to abandon his copyright. (Mot. at 15-16.) The court agrees. Panda

16   Paws alleges that Mr. Walters “abandoned any copyright in the Logo by encouraging and

17   facilitating Panda Paws’[s] public use of the Logo, [and] setting up Panda Paws’[s]

18   website on which the Logo featured prominently.” (Am. Compl. ¶ 50.) None of these

19   acts plausibly indicate Mr. Walters’s intent to surrender his rights in the Logo to the

20   public. Therefore, the court DISMISSES Panda Paws’s claim for a declaratory judgment

21   that Mr. Walters abandoned his copyright in the Logo, without prejudice and with leave

22   to amend.


     ORDER - 14
                Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 15 of 26




 1          3.       Breach of the Settlement Agreement (Second Claim for Relief)

 2          A breach of contract is actionable only if the contract imposes a duty, the duty is

 3   breached, and the breach proximately causes damage to the claimant. Nw. Independent

 4   Forest Mfrs. v. Dep’t of Labor and Indus., 899 P.2d 6, 8 (Wash. Ct. App. 1995). Mr.

 5   Walters argues that Panda Paws’s breach of contract claim must be dismissed because

 6   Panda Paws fails to allege a contractual duty that Mr. Walters breached or damages

 7   resulting from that breach, and because the Viral Video contains “absolutely” no images

 8   of Ms. Giese or her children. (Mot. at 16-17.) The court disagrees and concludes that

 9   Panda Paws has sufficiently alleged its claim for breach of contract. First, Panda Paws

10   alleges that Mr. Walters breached his contractual duty, as set forth in the Settlement

11   Agreement, “not to make any use, reproduce, or publish the likeness, through

12   photography or otherwise, of [Panda Paws] founder Amanda Giese or any of her

13   children.” (Am. Compl. ¶ 61 (quoting the Settlement Agreement).) Second, it alleges

14   that Mr. Walters breached that duty by “displaying the likeness of [Ms.] Giese and her

15   children, included in the Viral Video, on his website www.duncanlouwho.com” and by

16   “displaying videos of [Ms.] Giese and her children on the Panda Paws YouTube channel

17   after he renamed the channel ‘Duncan Lou Who.’” (Am. Compl. ¶¶ 63-64; see also id.

18   ¶ 30 (alleging that the Duncan Lou Who channel displayed five videos of Ms. Giese and

19   her children 6).) Although Mr. Walters argues that the Viral Video does not “feature” Ms.

20   Giese (see Reply at 7-8), that is a factual dispute that cannot be resolved on a motion to

21
            6
              Panda Paws alleges that the language of the Settlement Agreement placed no temporal
22   limitation on the prohibition of Mr. Walters’s use of such images. (Id. ¶ 62.)


     ORDER - 15
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 16 of 26




 1   dismiss. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Finally,

 2   Panda Paws has alleged that it was damaged by Mr. Walters’s breach and that it seeks

 3   specific performance of the Settlement Agreement. (Id. ¶ 65-66.)

 4          Mr. Walters also contends that Panda Paws’s claim that he breached the

 5   Settlement Agreement by linking the Viral Video from the www.duncanlouwho.com

 6   website must be dismissed because linking does not constitute “display” as a matter of

 7   law. (Reply at 7.) He cites Perfect 10, Inc. v. Google, Inc., 508 F.3d 1146, 1176 (9th Cir.

 8   2007) in support of this argument. Perfect 10, however, dealt with the meaning of

 9   “display” in the context of a claim for copyright infringement. Id. at 1159-60. “Display”

10   is defined by the Copyright Act as “to show a copy [of the copyrighted work], either

11   directly or by means of a film, slide, television image, or any other device or

12   process. . . .” Id. at 1160 (quoting 17 U.S.C. § 101). It is true that the Perfect 10 Court

13   found that the defendants’ acts of linking to third-party website content in image search

14   results did not constitute “display” under the Copyright Act. Id. at 1160-61, 1176. Panda

15   Paws, however, did not bring its breach of contract claim under the Copyright Act. What

16   “display” means within the context of the Settlement Agreement is a disputed matter of

17   contract interpretation that the court cannot resolve on this motion to dismiss. The court

18   DENIES Mr. Walters’s motion to dismiss Panda Paws’s breach of contract claim.

19          4.     Lanham Act § 43(a) Claims (Third Claim for Relief)

20           In relevant part, Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), provides

21   a civil cause of action against:

22


     ORDER - 16
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 17 of 26




 1          (1) [a]ny person who, on or in connection with any goods or services . . . uses
            in commerce any word, term, name, symbol, or device, or any combination
 2          thereof, or any false designation of origin, false or misleading description of
            fact, or false or misleading representation of fact, which—
 3
            (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
 4          affiliation, connection, or association of such person with another person, or
            as to the origin, sponsorship, or approval of his or her goods, services, or
 5          commercial activities by another person, or

 6          (B) in commercial advertising or promotion, misrepresents the nature,
            characteristics, qualities, or geographic origin of his or her or another
 7          person's goods, services, or commercial activities[.]

 8   Thus, Section 43(a) creates two distinct bases of liability: false association under 15

 9   U.S.C. § 1125(a)(1)(A), and false advertising under 15 U.S.C. § 1125(a)(1)(B). Lexmark

10   Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 122 (2014).

11          Panda Paws alleges claims under both bases. It alleges that it is “internationally

12   recognized . . . as a charitable organization that rescues animals with treatable special

13   needs.” (Am. Compl. ¶ 69.) It contends that Mr. “Walters’[s] use of the Panda Paws

14   name on his website implies that Panda Paws endorses, approves of, or is otherwise

15   associated with the Duncan merchandise that Walters sells for profit.” (Id. ¶ 70.) It

16   further alleges that Mr. Walters falsely claims that proceeds from the sale of Duncan

17   merchandise go to Panda Paws and implies that his website has a “nonprofit, charitable

18   purpose,” even though there is no association between Panda Paws and Mr. Walters, and

19   even though Panda Paws has never received any funds from Mr. Walters’s website or his

20   sale of Duncan merchandise. (Id. ¶¶ 71-72.) It asserts that this conduct constitutes false

21   association and false advertising under Section 43(a) of the Lanham Act. (Id. ¶¶ 73-74.)

22


     ORDER - 17
                Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 18 of 26




 1   Mr. Walters argues that both claims must be dismissed. The court addresses Panda

 2   Paws’s false advertising claim before turning to its false association claim.

 3          a.       False Advertising Claim

 4          “Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits the use of false

 5   designations of origin, false descriptions, and false representations in advertising and

 6   sales in interstate commerce.” Kische USA LLC v. Simsek, No. C16-0168JLR, 2016 WL

 7   7212534, at *9 (W.D. Wash. Dec. 13, 2016) (citations omitted). Mr. Walters argues that

 8   Panda Paws does not plausibly allege a claim for false advertising because (1) Panda

 9   Paws does not have a cause of action for false advertising 7 (Mot. at 18-20), and (2) even

10   if it does have a cause of action, Panda Paws fails to allege facts to state a false

11   advertising claim (Mot. at 20-21). The court begins by determining whether Panda Paws

12   has alleged facts showing that it has a cause of action under the Lanham Act before

13   turning to the elements of the claim.

14          In Lexmark, the Supreme Court set out a two-part test for determining whether a

15   statutory cause of action for false advertising extends to a plaintiff: (1) the plaintiff’s

16   interests must fall within the “zone of interests” protected by the Act, meaning it must

17   allege an injury to a commercial interest in reputation or sales,” and (2) the plaintiff must

18   allege proximate causation, meaning that it has suffered an “economic or reputational

19   injury flowing directly from the deception wrought by the defendant’s advertising.”

20
            7
              Although Mr. Walters refers to this analysis as determining “standing,” the Supreme
21
     Court has made clear that whether a plaintiff has a cause of action for false advertising is not a
     matter of “prudential standing” but rather whether the plaintiff “falls within the class of plaintiffs
22   whom Congress has authorized to sue under § 1125(a).” Lexmark, 572 U.S. at 127-28.


     ORDER - 18
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 19 of 26




 1   Lexmark, 572 U.S. at 131-33. Mr. Walters asserts that neither Lexmark prong is met.

 2   First, he asserts that Panda Paws is not within the “zone of interests” because it has not

 3   alleged that it is a competitor to Mr. Walters. (Mot. at 17-19.) Second, he contends that

 4   Panda Paws has alleged only abstract and speculative harm to its reputation and its

 5   nonprofit status, which is insufficient injury under Lexmark. (Id. at 19-20.)

 6          Contrary to Mr. Walters’s assertion, a plaintiff need not be a direct competitor to

 7   the defendant to assert a claim for false advertising. Indeed, Lexmark itself involved

 8   parties that were not direct competitors of one another. See Lexmark, 572 U.S. at 138

 9   (“[W]hen a party claims reputational injury from disparagement, competition is not

10   required for proximate cause.”). Here, Panda Paws falls within the zone of interests

11   protected by the Lanham Act because it is suing “not as a deceived consumer, but as a

12   person engaged in commerce within the control of Congress whose position in the

13   marketplace has been damaged” by Mr. Walters’s allegedly false advertising. Id. at 137

14   (internal citation and quotation marks omitted). In addition, Panda Paws alleges that it is

15   likely to suffer injury to its reputation as a result of Mr. Walters’s false statements on his

16   website. (Am. Compl. ¶¶ 76-77.) Injury to reputation is one of the types of commercial

17   interests that the Lanham Act protects. Lexmark, 572 U.S. at 137. The court concludes

18   that Panda Paws has sufficiently alleged that it comes within the class of plaintiffs whom

19   Congress authorized to sue under Section 43(a) of the Lanham Act.

20          Moreover, the court finds that Panda Paws has plausibly alleged facts supporting

21   its false advertising claim. The elements of a false advertising claim under Section 43(a)

22   are:


     ORDER - 19
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 20 of 26




 1          (1) a false statement of fact by the defendant in a commercial advertisement
            about its own or another’s product; (2) the statement actually deceived or has
 2          the tendency to deceive a substantial segment of its audience; (3) the
            deception is material, in that it is likely to influence the purchasing decision;
 3          (4) the defendant caused its false statement to enter interstate commerce; and
            (5) the plaintiff has been or is likely to be injured as a result of the false
 4          statement, either by direct diversion of sales from itself to defendant or by a
            lessening of the goodwill associated with its products.
 5
     Skydive Ariz., Inc. v. Quattrocchi, 673 F.3d 1105, 1110 (9th Cir. 2012). Mr. Walters
 6
     disputes only the fifth element: whether Panda Paws has plausibly alleged that it has
 7
     been or is likely to be injured as a result of Mr. Walters’s false statements. (Mot. at
 8
     20-21; see also Reply at 8-10.) Contrary to Mr. Walters’s assertions, Panda Paws is not
 9
     required to allege that it “sells a competing product, lost any sales, or suffered
10
     reputational harm.” (See Reply at 9.) Rather, it is enough for Panda Paws to allege at
11
     this stage of the proceedings that the false statements are likely to cause it reputational
12
     harm. See Skydive Ariz., Inc., 673 F.3d at 1110; see also 15 U.S.C. § 1125(a)(1)
13
     (authorizing suit by “any person who believes that he or she is likely to be damaged” by a
14
     defendant’s false advertising (emphasis added)). Here, Panda Paws has alleged that Mr.
15
     Walters’s false claims on his website about providing funds from sales of Duncan
16
     merchandise to Panda Paws are “likely to cause confusion about Panda Paws’s nonprofit
17
     status and will likely cause others to believe that a relationship exists between [Mr.]
18
     Walters’s website and Panda Paws when it does not.” (Am. Compl. ¶ 76.) Thus,
19
     according to Panda Paws, Mr. Walters’s false claims will result in Panda Paws’s “loss of
20
     goodwill and damage to Panda Paws’s ability to fundraise and attract donations.” (Id.)
21
     The court finds that Panda Paws has plausibly alleged that it is likely to suffer injury from
22


     ORDER - 20
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 21 of 26




 1   Mr. Walters’s false statements. Therefore, the court DENIES Mr. Walters’s motion to

 2   dismiss Panda Paws’s false advertising claim.

 3          b.     False Association Claim

 4          A false association claim requires that the defendant’s misuse of a trademark or

 5   other distinguishing device confuse consumers as to the origin, approval, or endorsement

 6   of the product. Waits v. Frito-Lay, Inc., 978 F.2d 1093, 1109 n.9 (9th Cir. 1992),

 7   abrogated on other grounds by Lexmark, 572 U.S. 118 (2014).

 8          Mr. Walters asserts that Panda Paws cannot state a false association claim because

 9   it does not allege that he misused any “mark” to confuse consumers or to pass off his own

10   goods or services as those of Panda Paws. (Mot. at 21-22.) But the Supreme Court has

11   expressly held that Section 43(a) of the Lanham Act goes beyond trademark protection.

12   See Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28-29 (2003)); see

13   also Belmora LLC v. Bayer Consumer Care AG, 819 F.3d 697, 706 (4th Cir. 2016)

14   (“Significantly, the plain language of § 43(a) does not require that a plaintiff possess or

15   have used a trademark in U.S. commerce as an element of the cause of action.”). Panda

16   Paws argues that its name constitutes a “distinguishing device” recognized by the public

17   based on its recognition as a charitable organization and the fame it gained through

18   “Amanda to the Rescue.” (Resp. at 18 (citing Am. Compl. ¶¶ 69 & 21).) It alleges that

19   Mr. Walters “intentionally exploited” its name by claiming that proceeds from his

20   website went directly to Panda Paws and that Mr. Walters’s use of its name on his

21   website implies that Panda Paws “endorses, approves of, or is otherwise associated with”

22   Mr. Walters’s Duncan merchandise. (Id. at 18-19 (citing Am. Compl. ¶¶ 29, 37, 70-71).)


     ORDER - 21
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 22 of 26




 1   These allegations are sufficient to state a claim of false association under the Lanham

 2   Act.

 3          Mr. Walters also contends that Panda Paws has failed to allege an injury to a

 4   commercial interest in sales or business reputation that was proximately caused by his

 5   conduct. Panda Paws, however, alleges that Mr. Walters’s conduct is likely to cause loss

 6   of goodwill and damage to its reputation, which are cognizable injuries under Section

 7   43(a) of the Lanham Act. See Lexmark, 572 U.S. at 137. Therefore, the court DENIES

 8   Mr. Walters’s motion to dismiss Panda Paws’s false association claim.

 9          5.     Violation of the Washington Personality Rights Act (Fourth Claim for
                   Relief)
10
            The Personality Rights Act provides that “[e]very individual or personality has a
11
     property right in the use of his or her name, voice, signature, photograph, or likeness.”
12
     RCW 63.60.010. A person infringes another’s personality rights if he or she “uses . . . a
13
     living or deceased individual’s or personality’s name, voice, signature, photograph, or
14
     likeness . . . for purposes of advertising products, merchandise, goods, or services, or for
15
     purposes of fund-raising or solicitation of donations . . . without written or oral, express
16
     or implied consent of the owner of the right,” regardless of whether that use is for profit.
17
     RCW 63.60.050; see also RCW 63.60.060 (authorizing a cause of action for infringement
18
     of personality rights).
19
            Ms. Giese alleges that Mr. Walters infringed her personality rights and those of
20
     her minor child by posting the Viral Video on his website and by maintaining other
21
     videos of Ms. Giese and her child on the Duncan Lou Who YouTube channel. (Am.
22


     ORDER - 22
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 23 of 26




 1   Compl. ¶¶ 84-85.) She alleges that these videos included images of herself and her child,

 2   that Mr. Walters did not have her consent to use the videos, and that Mr. Walter’s use of

 3   the videos “inaccurately suggested that [Ms.] Giese endorsed” Mr. Walters’s website, the

 4   Duncan Lou Who YouTube channel, and Mr. Walters’s sale of Duncan merchandise for

 5   profit. (Id.) Thus, Ms. Giese asserts, Mr. Walters’s use of the likenesses of Ms. Giese

 6   and her minor child “constitutes use for purposes of advertising products, merchandise,

 7   good, or services, or for purposes of fundraising or solicitation of donations,” in violation

 8   of RCW 63.60.050. (Id. ¶ 86.)

 9          Mr. Walters argues that he “in no manner ‘used’” the Viral Video on

10   www.duncanlouwho.com because that website merely includes an embedded link that

11   redirects the user to his Duncan Lou Who YouTube channel. (Mot. at 22-23.) He further

12   argues that even if the link did constitute “use,” Ms. Giese cannot state a claim under the

13   Personality Rights Act because his conduct falls within two statutory exemptions. First,

14   he contends that any use of Ms. Giese’s image in the Viral Video “in no manner” serves

15   to “inaccurately claim or state an endorsement” by Ms. Giese of his website or the

16   Duncan Lou Who channel. (Mot. at 23-24 (quoting RCW 63.60.070(2)(b).) Second, he

17   argues that any appearance of Ms. Giese in the Viral Video is “insignificant, de minimis,

18   or incidental.” (Id. (quoting RCW 63.60.070(6).) Mr. Walters’s arguments regarding

19   whether he “used” the videos or whether Ms. Giese’s or her child’s appearances in the

20   videos were “de minimis” ask the court to make factual determinations that it cannot

21   make on a motion to dismiss. The court agrees, however, that Ms. Giese’s Personality

22   Rights Act claim must be dismissed because she makes no allegation that Mr. Walters


     ORDER - 23
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 24 of 26




 1   inaccurately claimed or stated that she or her children endorsed his website or the Duncan

 2   Lou Who YouTube channel.

 3          The court finds Enterprise Management Ltd., Inc. v. Construx Software Builders,

 4   Inc., No. C19-1458DWC, 2020 WL 2795198 (May 29, 2020) instructive. In that case,

 5   the individual plaintiff alleged that the defendant’s use of her name in a YouTube video

 6   “inaccurately suggest[ed]” that she endorsed the defendants’ use of her work in their

 7   video and their “underlying ideas.” Id. at *8. The plaintiff alleged that her name

 8   appeared in the video three times in association with a change model that she had

 9   developed. Id. The court dismissed the plaintiff’s claim because the allegations

10   regarding the video “fail to show [the d]efendants inaccurately claimed or stated [the

11   plaintiff] endorsed the content in the video.” Id. at *9. As a result, the Personality Rights

12   Act did not apply to the defendants’ conduct under the exemption set forth in RCW

13   63.60.070(2)(b). Id. Here, as in Enterprise Management, Ms. Giese makes no allegation

14   that Mr. Walters “inaccurately claim[ed] or state[d]” that she endorsed his website and

15   channel. She alleges only that an endorsement might be “suggested” by Mr. Walters’s

16   use of the videos. (See Am. Compl. ¶¶ 84-85.) Nothing in the statute provides that a

17   “suggestion” of endorsement, rather than an inaccurate claim or statement of

18   endorsement, is sufficient to show that the exemption does not apply. See Enter. Mgm’t,

19   2020 WL 2795198, at *9. Therefore, the court DISMISSES Ms. Giese’s Personality

20   Rights Act claim without prejudice and with leave to amend.

21   //

22   //


     ORDER - 24
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 25 of 26




 1                                    IV.    CONCLUSION

 2          For the foregoing reasons, the court GRANTS in part and DENIES in part Mr.

 3   Walters’s amended motion to dismiss (Dkt. # 14).

 4          1.     The court DENIES Mr. Walters’s motion to dismiss Panda Paws’s claim

 5   for a declaratory judgment that Mr. Walters granted it an irrevocable implied license to

 6   use the Logo, the YouTube channel, and the videos.

 7          2.     The court GRANTS Mr. Walters’s motion to dismiss Panda Paws’s claim

 8   for a declaratory judgment that it is entitled to use the Logo because Mr. Walters is

 9   estopped from asserting exclusive ownership of that Logo. This claim is DISMISSED

10   with prejudice.

11          3.     The court GRANTS Mr. Walters’s motion to dismiss Panda Paws’s claim

12   for a declaratory judgment that it is entitled to use the Logo because Mr. Walters

13   abandoned his copyright in the Logo. This claim is DISMISSED without prejudice and

14   with leave to amend.

15          4.     The court DENIES Mr. Walters’s motion to dismiss Panda Paws’s claim

16   for breach of the Settlement Agreement.

17          5.     The court DENIES Mr. Walters’s motion to dismiss Panda Paws’s claims

18   for false advertising and false association in violation of Section 43(a) of the Lanham

19   Act.

20          6.     The court GRANTS Mr. Walters’s motion to dismiss Ms. Giese’s claim for

21   violation of the Personality Rights Act. This claim is DISMISSED without prejudice and

22   with leave to amend.


     ORDER - 25
             Case 3:20-cv-05700-JLR Document 29 Filed 01/04/21 Page 26 of 26




 1          Panda Paws shall file a second amended complaint, if any, alleging facts that

 2   resolve the issues stated herein, by no later than 14 days from the filing date of this order.

 3          Dated this 4th day of January, 2021.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 26
